972 F.2d 343w
38 Cont.Cas.Fed. (CCH) P 76,393
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas D. MCAUSLAND, Defendant-Appellant,The Washington Post;  American Society of Newspaper Editors;The Newsletter Publishers Association, Incorporated;  TheRadio-Television News Directors Association;  The ReportersCommittee for Freedom of the Press;  American CivilLiberties Union; The Newspaper Guild;  The ElectronicIndustries Association; Washington Legal Foundation, Amici Curiae.United States of America, Plaintiff-Appellee,v.Christopher M. Pafort, Defendant-Appellant,The Washington Post;  American Society of Newspaper Editors;The Newsletter Publishers Association, Incorporated;  TheRadio-Television News Directors Association;  The ReportersCommittee for Freedom of the Press;  American CivilLiberties Union; The Newspaper Guild;  The ElectronicIndustries Association; Washington Legal Foundation, Amici Curiae.
Nos. 91-5874, 91-5875.
United States Court of Appeals,Fourth Circuit.
Argued:  May 5, 1992Decided:  August 14, 1992
NOTE: THE COURT HAS WITHDRAWN THIS OPINION